Citation Nr: 0709886	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-24 301	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for allergic rhinitis.

Entitlement to service connection for an upper and middle 
back disability.

Entitlement to service connection for bilateral shin splints.

Entitlement to service connection for bilateral fallen 
arches.

Entitlement to an initial disability rating in excess of 
30 percent for depression.

Entitlement to an initial disability rating in excess of 
30 percent for asthma.

Entitlement to an initial disability rating in excess of 
10 percent for low back strain.

Entitlement to an initial compensable disability rating for 
migraine headaches.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1998 to May 2002.

In the veteran's substantive appeal she requested a hearing 
in Washington, DC, but stated that she did not want to be at 
the hearing, and instead wanted the Disabled American 
Veterans to represent her in the matter.  Governing 
regulation provides that a hearing will not normally be 
scheduled solely for the purpose of receiving argument by a 
representative, as such argument should be submitted in the 
form of a written brief.  38 C.F.R. § 20.700(b).  The 
Disabled American Veterans filed an extensive Appellant's 
Brief with the Board of Veterans' Appeals (Board) on her 
behalf in January 2007.  This brief has been reviewed in 
conjunction with the rest of the appellant's claims file.  
Therefore, the Board holds that the veteran's request for a 
"hearing" at which she would not be present has been 
satisfied and we will proceed with appellate review.

The issues of entitlement to service connection for bilateral 
shin splints and bilateral fallen arches and entitlement to a 
disability rating in excess of 30 percent for asthma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a current disability involving 
allergic rhinitis.

2.  No chronic upper and middle back disability is shown in 
the medical evidence, and no relationship between back spasms 
and service is demonstrated.

3.  The veteran's depression results in reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

4.  There is no indication that the veteran's low back strain 
caused muscle spasm on extreme forward bending or loss of 
lateral spine motion in standing position throughout the time 
period at issue.

5.  After September 26, 2003, the veteran's low back strain 
did not cause limitation of forward flexion to 60 degrees, a 
combined range of thoracolumbar spine motion of less than 120 
degrees, or muscle spasm severe enough to result in an 
abnormal gait or abnormal spinal contour.

6.  The veteran's migraine headaches are not prostrating.


CONCLUSIONS OF LAW

1.  Service connection for allergic rhinitis is not 
warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Service connection for an upper and middle back 
disability is not warranted.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A 50 percent disability rating is warranted for 
impairment resulting from depression.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 
9434 (2006).

4.  The assignment of a disability rating greater than 
10 percent for low back strain between May 31, 2002, and 
September 26, 2003, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

5.  The assignment of a disability rating greater than 
10 percent for low back strain after September 26, 2003, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).

6.  A compensable disability rating for migraine headaches is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the veteran was informed of these elements in 
letters of June 2002 (pertaining to her physical 
disabilities) and August 2002 (pertaining to her depression), 
both prior to the initial adjudication of her claims.  

The veteran was informed of the law governing the assignment 
of disability ratings in the April 2004 Statement of the 
Case.  She has not been specifically informed as to the rules 
governing the assignment of effective dates.  However, with 
regard to the grant reached below, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In implementing the grant of an increased 
disability rating for depression, the RO will be required to 
assign an effective date and the veteran will be free to 
appeal that determination at that time.  As to the denials of 
the other issues decided below, since the preponderance of 
the evidence is against the claims, any questions as to the 
appropriate ratings and effective dates to be assigned are 
moot. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board considers VA's notice 
requirements to have been met.   

The RO provided the veteran with the regulatory provisions 
governing service connection and the assignment of disability 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in April 2004.  Specifically with 
regard to the rating criteria for the evaluation of 
lumbosacral strain, she was provided with the older criteria 
governing diseases of the spine in the April 2004 Statement 
of the Case, and with the newer criteria in the June 2005 
Supplemental Statement of the Case.

VA medical records, service medical records and VA medical 
examinations have been obtained in support of the veteran's 
claims.  The veteran and her representative have presented 
written statements in support of her claims.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

The veteran contends that she has suffered from allergic 
rhinitis since service and that she suffers from upper and 
middle back pain due to a fall during service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Allergic rhinitis

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The United States 
Court of Veterans Appeals has interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Although the veteran was treated upon several occasions 
during service for acute and transitory respiratory 
infections, there is no indication in the medical evidence 
that she suffers from a chronic allergic rhinitis.  Her post-
service VA records reflect on-going medical treatment for a 
multiplicity of chronic physical problems.  However, allergic 
rhinitis is not one of them.  In short, she does not have a 
current diagnosis of allergic rhinitis or a record of 
symptomatology to indicate the presence of a chronic 
disability involving allergic rhinitis.  In the absence of a 
current disability involving allergic rhinitis, the claim for 
service connection must be denied.

Upper and middle back disability

During service, the veteran fell from a troop carrier 
vehicle, landing on her back while carrying a heavy pack.  
This episode is documented in her service records, although 
specific complaints involving her upper and middle back were 
not reported.  The veteran contends, however, that her 
thoracic spine was injured during the fall.  The only 
notation involving her upper back contained in the service 
medical records is dated a month after the fall and reflects 
that the area of her spine around T5-6 was tender to pressure 
or palpation.  There was no spasm noted at that time, 
however.  The assessment was of probable early reflex 
sympathetic dystrophy.  

Current VA treatment records show that the veteran has 
frequent muscle spasms in the area of her thoracic spine.  
She has been treated with physical therapy exercises, ice 
massages, and pain medication.  Physical therapy records 
indicate that she needs to focus on improving her posture.  
X-rays of her back have been taken upon multiple occasions 
and interpreted as negative or unremarkable.  A June 2004 
treatment report reflects her treating physician's assessment 
that much of the veteran's chronic pain was probably from not 
being physically fit.  The veteran was encouraged to develop 
some muscle.  In the report of an August 2004 orthopedic 
consultation, the orthopedic physician stated that the 
etiology of the veteran's thoracic pain was unclear, although 
possibly related to her depression.  During a June 2005 VA 
examination, there was tenderness to palpation over the 
thoracic spine area, but no muscle spasm upon examination.  
In addition to the clinical examination, the examiner 
reviewed X-ray films which showed normal spine alignment, 
normal bone mineralization, no compressions or lesions in the 
vertebral bodies, unremarkable paraspinous soft tissues, and 
unremarkable disc intervals; and commented that no 
abnormality was seen to account for the veteran's symptoms.

In sum, the only current disability involving the veteran's 
thoracic spine which is shown in her medical records is that 
of muscle spasm and the pain she reports.  The muscle spasm 
is not shown to be related to any event in service, however.  
Furthermore, the muscle spasm is not shown to be a chronic, 
permanent disability and no particular cause for the spasms 
has been identified, although several potential explanations 
have been offered, including reflex sympathetic dystrophy, 
lack of physical fitness, or a possible relationship to her 
depression or her posture.  

While the etiology of her spasms remains unclear, what is 
clear is that the veteran's belief, that her back pain is 
caused by chronic residuals of an injury to her upper back 
during service, is not supported by the medical evidence of 
record.  As a layperson, she is not competent to attribute 
her pain to a particular cause.  Generally, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

To the extent that the August 2004 orthopedic physician felt 
the veteran's thoracic pain was possibly related to her 
depression, the Board declines to find in this statement a 
basis for a grant of secondary service connection.  Most 
importantly, for the reason stated above, that her upper back 
spasms and pain are not shown to constitute a chronic, 
permanent disability.  Furthermore, review of the veteran's 
outpatient treatment records shows that her mental health 
care providers describe her depression as being aggravated by 
her physical pain.  The significance of this relationship is 
that the disability rating assigned to her depression for VA 
compensation purposes already encompasses that mental 
impairment caused by back pain, both service-connected low 
back pain and nonservice-connected upper back pain.  

Because the veteran does not have arthritis involving any 
part of her upper or middle back, the legal presumption that 
chronic diseases which become manifest within one year of 
service were incurred during service is not applicable.  

The preponderance of the evidence is against the claim for 
service connection for a disability of the upper and middle 
back, as no chronic disability is shown to be directly 
related to any event or incident during service or 
secondarily to any service-connected disability.

Increased ratings

The veteran contends that the occupational and social 
impairment resulting from her service-connected disabilities 
is greater than that reflected by the currently-assigned 
disability ratings and requests that higher ratings be 
assigned.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection for the disabilities at issue, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Depression

Historically, the veteran initially received a diagnosis of 
major depressive disorder during active duty.  Service 
connection was granted based upon post-service VA evidence 
showing that the depression was chronic in nature.  A 
30 percent disability rating was assigned and has remained in 
effect since that time.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, depression is rated 
under a "General Rating Formula for Mental Disorders."  
38 C.F.R. § 4.130.  The pertinent provisions of the General 
Formula are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

Following the veteran's discharge from service, a March 2003 
VA examination report reflects that the veteran was anxious 
and depressed during the examination.  She was adjusting to 
post-service life, having moved multiple times since her 
discharge from service and was not working.  She was not 
taking medication at that point due to pregnancy.  A 
diagnosis of chronic depressive disorder, rule out bipolar 
disorder, was assigned along with a Global Assessment of 
Functioning (GAF) Score of 55-60.  

VA mental health treatment reports dated from 2003 to 2005 
reflect mood swings, financial pressures, anxiety and general 
stress.  Various prescription medications are reflected in 
these records, to include Sertaline, Zoloft, Paxil, 
Trazodone, Celexa, and Elavil.  It is not clear from these 
records, however, that she was compliant with her 
psychological medications during this time.  There are 
several notations to the effect that she was not taking 
medication due to pregnancy and several notations that she 
was not taking her medication, perhaps due to financial 
pressures, and bothersome side effects.  Generally, the 
records reflect that she attended regular therapy sessions, 
although at one point she missed several months of 
appointments due to being too depressed to attend.  GAF 
scores assigned by her treatment providers during this period 
range between 52 and 65.

The report of a June 2006 VA psychiatric examination reflects 
that the veteran reported feeling increasingly depressed due 
to an increase in her physical problems and chronic pain.  
She reported having problems with concentration and short-
term memory.  She was attending school and studying 
psychology, although not performing as well as she would have 
liked in school.  The examiner rendered diagnoses of moderate 
major depressive disorder with anxiety symptoms and mood 
disorder secondary to her general medical condition with 
chronic pain.  A GAF score of 55 was assigned.  

The June 2006 examiner also stated that the veteran was 
"currently unemployed" and concluded that due to the 
severity of her overall condition, she was not able to obtain 
or maintain any gainful employment.  The Board notes that the 
evidence with respect to the veteran's employability is 
equivocal at best.  During a VA general medical examination 
in June 2006, ten days previous to the psychiatric 
examination, the veteran reported that she was working at 
WalMart.  Although she reported having time off from her job 
due to back pain, the examiner specifically noted that there 
was no indication she was told to be permanently off work.  
Review of the veteran's medical treatment records is 
consistent with this conclusion as well, as the treatment 
records reflect several notations to the effect that the 
veteran was working at WalMart.  Therefore, for purposes of 
this decision, the Board will not consider the veteran to be 
either unemployed or unemployable.

In her written contentions, the veteran emphasizes that she 
suffers from mood swings and poor decision-making.  She 
asserts that she has difficulty establishing and maintaining 
effective work and social relationship due to depression.  
She also states that contrary to the medical reports, she has 
been taking medication for depression since service.  

Following review of the entire evidence of record, the Board 
is of the opinion that the veteran's depression results in 
impairment which is more nearly analogous to the criteria for 
a 50 percent disability rating.  The overall picture of the 
veteran's depression reflects occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms including impairment of short-and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, as required for the assignment of a 50 percent 
disability rating under 38 C.F.R. § 4.130.  The assignment of 
GAF scores under 60 represents the assessments of mental 
health professionals that the veteran has "moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning."  The GAF scores between 60 and 65 reflect 
"some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition, The American Psychiatric 
Association (1994), (DSM-IV).

For these reasons, the Board finds that the assignment of a 
50 percent disability rating more appropriately compensates 
the veteran for impairment resulting from depression.  In 
reaching this conclusion, the medical evidence indicating her 
apparent difficulty with medication compliance, despite 
mostly regular treatment, and the veteran's own statements 
regarding her struggles with depression are particularly 
persuasive.  The assignment of a 50 percent disability rating 
is compatible with the diagnostic assessments and the GAF 
scores assigned by her mental health care providers and the 
VA examiners, as well.  

However, the Board holds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 50 percent.  While the veteran's condition is shown 
to result in occupational and social impairment with reduced 
reliability and productivity, it is not shown to cause 
deficiencies in most areas, or total occupational and social 
impairment as required for the assignment of a 70 percent or 
100 percent disability rating under the General Rating 
Formula for Mental Disorders.  The veteran's depression is 
not shown or indeed alleged to cause near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control or the inability to establish and 
maintain effective relationships, or other similar examples 
of the level of impairment contemplated in the criteria for 
the award of a 70 percent schedular disability rating.


Low back strain

Service connection for low back strain was granted based upon 
service medical records showing that the veteran sustained a 
strain to her low back in April 2001 and post-service VA 
medical evidence showing that she continued to suffer pain in 
the low back area.  

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The rating criteria for evaluating disabilities of the spine 
changed when new criteria for the evaluation of spine 
disabilities were published in September 2003 during the 
pendency of this appeal.  In the April 2004 Statement of the 
Case, the RO considered both the new and old criteria, and 
concluded that no change was warranted, thereby continuing 
the disability rating under the older criteria.  This 
conclusion was revisited and confirmed as described in the 
June 2005 Supplemental Statement of the Case.

In this decision, the Board will consider the criteria in 
effect prior to September 2003 and the criteria effective 
from September 2003.  However, the new criteria are only to 
be applied as of their effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent 
opinions promulgated by the Office of General Counsel as to 
matters of legal interpretation are binding upon the VA.  
38 C.F.R. § 14.507.  

Under the older criteria, in effect prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
was rated as 0 percent, or noncompensably disabling.  
Lumbosacral strain with characteristic pain on motion was 
rated as 10 percent disabling.  Lumbosacral strain causing 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, was rated as 
20 percent disabling.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

The currently-assigned 10 percent disability rating reflects 
the finding of lumbosacral strain with characteristic pain on 
motion under the older rating criteria.  These are the 
criteria which govern the veteran's disability rating between 
May 31, 2002 (the day after her discharge from active duty) 
and September 26, 2003 (the effective date of the newer 
criteria.  

Review of the medical evidence of record during this time 
period does not reveal evidence showing entitlement to a 
disability rating greater than 10 percent under the older 
criteria.  According to the report of a September 2002 VA 
examination, the veteran had a normal soft tissue and bony 
appearance with normal lumbar lordotic curve and full range 
of motion.  The diagnostic assessment was of low back pain 
with minimal impact at this time.  Review of her VA 
outpatient treatment records reveals complaints involving 
upper back pain, but no mention whatsoever of low back 
problems.  As there is no indication that her lumbosacral 
strain caused muscle spasm on extreme forward bending or loss 
of lateral spine motion in standing position during this time 
period, the preponderance of the evidence is against the 
assignment of a disability rating greater than 10 percent 
between May 31, 2002 (the day after her discharge from active 
duty) and September 26, 2003.

The current version of the rating criteria, effective as of 
September 26, 2003, renumbered the Diagnostic Codes so that 
lumbosacral strain is now covered by Diagnostic Code 5237.  
The newer criteria provide that lumbosacral strain is rated 
under a General Rating Formula for diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2006).  The applicable portion 
of this general formula provides a 10 percent disability 
rating in the case of lumbosacral strain resulting in forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; a 20 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating will be assigned in the case of 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  A higher disability rating is warranted only in the 
case of ankylosis of the entire thoracolumbar spine.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  A series 
of explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2006).

Review of the medical evidence reflecting the condition of 
the veteran's low back after September 2003 reflects multiple 
complaints of back pain, which the veteran characterized as 
worse in the upper and middle back (the nonservice-connected 
portion of her back).  Multiple medical records reflect the 
presence of muscle spasm from the neck to the sacroiliac area 
and the fact that she takes prescription medication and uses 
a TENS unit for the control of physical pain, mostly but not 
exclusively, arising from her back.  The vast majority of her 
complaints for purposes of treatment involve muscle spasm and 
pain in her middle and upper back.  

During a June 2005 VA examination, she repeated this 
complaint, that the thoracic spine is more bothersome than 
her lumbar spine.  During the examination, she had lumbar 
spine flexion to 70 degrees with extension to 10 degrees, 
with lateral flexion to 30 degrees on the right and 
20 degrees on the left.  She could rotate to 30 degrees 
bilaterally.  X-ray studies were interpreted as showing 
normal alignment of the lumbar spine, normal bone 
mineralization, no compressions or lesions of the vertebral 
bodies, and unremarkable disc intervals.  The paraspinous 
soft tissues were also unremarkable.  The examiner concluded 
that no abnormality was seen to account for the veteran's 
presenting symptoms and rendered a diagnosis of chronic low 
back strain.

Because the veteran's appeal for an increased disability 
rating has been pending since prior to the effective date of 
the new criteria, from September 26, 2003, forward, the VA 
must evaluate her disability under both sets of criteria to 
determine which one is more favorable to her claim.  

Applying the older criteria to the evidence pertinent to this 
time period, the Board notes that there is no indication that 
her lumbosacral strain caused muscle spasm on extreme forward 
bending or loss of lateral spine motion in standing position 
during this time period.  Therefore, the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent after September 26, 2003.

Applying the newer criteria to the relevant evidence, the 
Board finds that the veteran's low back impairment is not so 
severe as to warrant the assignment of a 20 percent 
disability rating under the newer criteria either.  During 
the June 2005 VA examination, she demonstrated greater range 
of thoracolumbar spine flexion than would support the 
assignment of a 20 percent disability rating.  Her combined 
range of thoracolumbar spine motion, as measured during the 
June 2005 examination was 190 degrees, again reflecting 
greater range of motion than would support the assignment of 
a 20 percent disability rating.  Although she suffers from 
severe muscle spasm, it is not shown that the spasm result in 
an abnormal gait or abnormal spinal contour, to warrant the 
assignment of a 20 percent disability rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  Although the veteran has 
significant back pain for which she takes strong prescription 
medication and uses a TENS unit, under the provisions of the 
new General Rating Formula, the Board is prohibited from 
considering symptoms of pain or aching in assigning the most 
commensurate disability rating.  

In sum, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's service-connected low back strain throughout 
the entire time period at issue and the appeal must be 
denied. 

Migraine headaches

The veteran contends that her migraine headaches occur every 
two or three weeks lasting around three days with light, 
touch, and noise sensitivity; and accompanying nausea.  She 
asserts that while her medications help alleviate her 
symptoms somewhat, her migraines still occur despite the 
medication and are disabling for the full duration.

Governing criteria provide that migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated as 
50 percent disabling.  Migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months are rated as 30 percent disabling.  
Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months are rated as 
10 percent disabling, while less frequent attacks of migraine 
headaches are rated as noncompensably disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The evidence of record essentially corroborates the veteran's 
assertions as to the frequency of her migraine headaches.  
Her reports of having headaches every two to three weeks were 
consistently recorded by her VA medical care providers 
throughout the time frame at issue.  That she takes 
prescription medication for the control of her migraine 
headaches is also reflected in her VA medical records.  

To receive a compensable disability rating for migraine 
headaches, however, the evidence must show that her migraine 
attacks are "prostrating".  In this case, a compensable 
rating is not warranted because it is not shown that her 
headaches are prostrating.  None of the medical evidence 
shows that she is rendered prostrate by her headaches.  While 
VA outpatient treatment records contain some references to 
her missing work due to back pain and to her depression, 
there is no indication that she misses work due to migraines.  
Rather, during a June 2005 VA examination, she told the 
examiner that she is able to function during her headaches if 
she takes the prescribed medication.  The Board is cognizant 
that functioning during a migraine headache is different than 
functioning without such a headache and that her migraines 
occur with the frequency of greater than once a month.  
However, justice requires that the regulatory criteria are 
applied to all claimants in the same way.  In this case, the 
veteran's headaches do not meet the criteria for the 
assignment of a compensable disability rating.  The 
preponderance of the evidence is against the claim for a 
higher disability rating and the appeal must be denied.  


ORDER

Service connection for allergic rhinitis is denied.

Service connection for an upper and middle back disability is 
denied.  

A 50 percent disability rating for depression is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A disability rating greater than 10 percent for low back 
strain is denied.

A compensable disability rating for migraine headaches is 
denied.


REMAND

Following review of the record, the Board finds that 
additional evidentiary development is required prior to 
further appellate review of these three issues.

Bilateral shin splints

The veteran contends that she has suffered from pain due to 
shin splints since service.  She asserts that a bone scan 
demonstrating "shin or bone splints all the way into my 
lower back" was performed in service.  Review of her service 
medical records reflects that such a bone scan was performed 
in June 2000.  However, the report of the scan itself is not 
contained in her service medical records.  The VA's duty to 
assist the veteran in fully developing her claim requires 
that the report of this bone scan be obtained for review by 
adjudicators.  See 38 C.F.R. § 3.159(c)(2).  

Bilateral fallen arches

Review of the veteran's service medical records shows that 
she had "mild" pes planus (also flat feet or fallen arches) 
upon the general medical examination conducted prior to her 
entry into service.  Current treatment reports show the 
presence of bilateral pes planus.  The veteran asserts that 
her pes planus was aggravated during service by wearing boots 
which were too small and by the physically strenuous exercise 
required during service.  Given her contentions and the 
proximity of her time in service, this question is best 
resolved by obtaining an informed medical opinion.

Asthma

Review of the record reveals that service connection for 
asthma was granted on the basis that asthma was first 
documented during service.  Post-service VA treatment records 
reflect that the veteran is prescribed Albuterol, an inhalant 
for the treatment of asthma, which she is instructed to use 
four times a day.  Other than the prescription and its 
routine renewal, no particular complaints or treatment 
pertaining to asthma is reflected in her VA treatment 
records.  Her VA master problem list refers to "asthma, 
unspecified type, without mention of status asthmaticus or 
acute exacerb[ations]."  

We note that the veteran contends that a higher disability 
rating is warranted on the basis that she takes the oral 
corticosteroid triamcinolone.  However, careful review of her 
VA medical records shows that she does not, in fact, have a 
prescription for triamcinolone.  [The Board observes that in 
any case triamcinolone is an inhaled corticosteroid 
medication rather than an oral medication.]  Rather, 
Albuterol is the only medication she is prescribed for the 
control of her asthma.  The report of each prescription 
renewal visit includes the notation that she denied taking 
any prescription medication from any source other than the 
VA.  A January 2005 outpatient treatment report includes the 
notation that the veteran requested her physician to clarify 
which medications she was taking for her asthma so that her 
disability rating could be increased, and the statement from 
her physician that she takes Albuterol two to four times a 
day for control of asthma.  There is no mention of 
triamcinolone or any oral cortosteroid.  

The currently-assigned 30 percent disability rating was 
assigned on the basis that she requires daily bronchodilator 
therapy, the Albuterol.  A higher disability rating was 
denied on the basis that she does not require treatment with 
systemic corticosteroids for control of her asthma.  However, 
the regulatory rating criteria provides other bases for 
evaluating the severity of impairment resulting from asthma, 
including the results of pulmonary function testing showing 
impairment at certain defined levels.  While the veteran 
underwent such testing during service, she has not had any 
post-service pulmonary function testing.  To properly 
evaluate her asthma, a remand is required for pulmonary 
function tests, so that adjudicators may have the information 
necessary to evaluate all possible bases of entitlement to a 
higher disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
report of a bone scan performed in 
service in June 2000 (apparently at Fort 
Bliss) through official channels.  All 
efforts to obtain the report should be 
fully documented for the file and efforts 
to obtain it should be terminated only if 
VA concludes that the report does not 
exist or that further efforts to obtain 
it would be futile.

2.  The veteran should be afforded a VA 
podiatric examination to obtain an 
informed medical opinion as to whether 
the veteran's bilateral pes planus 
underwent a permanent increase in 
severity during service.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to phrase the opinion in terms of whether 
it is more likely than not or less likely 
than not that the veteran's bilateral pes 
planus underwent a permanent increase in 
severity during service.  The complete 
rationale for all opinions expressed 
should be fully explained.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to evaluate the 
severity of her service connected asthma.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All appropriate tests and 
studies, to include pulmonary function 
testing, must be conducted in conjunction 
with the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If additional evidentiary 
development, such as obtaining further 
medical information as to the current 
status of the veteran's shin splints is 
deemed necessary, it should be 
accomplished prior to further review.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


